Citation Nr: 1442253	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 16, 2009 for educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).  

(The issues of entitlement to service connection for a low back disability, a kidney disability, a bilateral knee disability, right foot gout, an acquired psychiatric disorder, bilateral hearing loss, tinnitus, a right thigh disability, and a respiratory disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an extension of the delimiting date beyond June 16, 2009 for education benefits under the Montgomery GI Bill.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In July 2014, the Veteran submitted additional evidence in the form of a December 2013 VA audiological appointment.  However, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  




FINDINGS OF FACT

1.  The Veteran had active service from August 22, 1997 to June 16, 1999.

2.  The delimiting date for the Veteran's education benefits was established as June 16, 2009.  

3.  It is not clearly established by medical evidence that a program of education was medically infeasible prior to the basic statutory delimiting period. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving educational assistance benefits under Chapter 30, beyond June 16, 2009 have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2013), not the VCAA.  See 38 C.F.R. § 21.7030 (2013) (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30). 

Analysis 

The law provides that educational benefits are to be used during a ten-year period beginning with the date of the Veteran's last discharge from service.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2013).  In this case, the Veteran served from August 22, 1997 to June 16, 1999.  Thus, the Veteran's delimiting date would have been June 16, 2009, which is 10 years after his last discharge from active duty.  

The Veteran has asked that the delimiting date for eligibility to benefits under the Montgomery GI Bill be extended.  He asserts that he was unable to use these benefits during the eligibility period due to his chronic physical and mental disabilities, including a low back disability, a bilateral knee disability, kidney problems, gout, various psychiatric disorders, hearing loss, a right leg disability, and tendonitis.  

The Board notes that VA regulations allow for an extension of the ten-year delimiting period upon a showing that the Veteran timely applied for the extension, and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. §§ 21.1033, 21.7051(a) (2013).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and VA will not consider a Veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the Veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2) (2013).  

In this case, there is no dispute that the Veteran timely filed his claim for an extension of his delimiting period.  See 38 C.F.R. § 21.1033.  Thus, the issue at hand is whether the Veteran was prevented from completing his chosen program of education due to physical or mental disability during the period from June 1999 to June 2009.    

The pertinent evidence regarding the period under question includes a May 2010 statement from the Veteran's private treating physician.  The physician diagnosed the Veteran with gouty arthritis and indicated that since 1998, the Veteran had been experiencing flare-ups of gout periodically.  The physician noted that the right leg swelling had made it difficult for the Veteran to ambulate.  He also found that the gout was currently controlled and that the Veteran was able to return to school.  Private medical records dated from May 2006 to February 2009 show that the Veteran received intermittent treatment for acute low back pain, urethritis, dermatitis, and dysuria.  In April 2010 lay statements, the Veteran's mother and sister confirmed his ongoing health conditions of significant hearing loss, frequent difficulty with breathing, chest pains, right leg arthritis, posttraumatic stress disorder, and severe depression.  The evidence also reveals that the Veteran completed 13 credit hours from Central Georgia Technical College from January 2008 to March 2008 and 13 credit hours from the same college from October 2008 to December 2008.     

As noted above, it must be clearly established by medical evidence that a program of education was medically infeasible to warrant an extension of the delimiting date.  See 38 C.F.R. § 21.7051(a)(2).  In this case, the medical evidence indicates that the Veteran received periodic treatment for several physical and mental disabilities from June 1999 to June 2009.  A May 2010 statement from the Veteran's physician also found that the Veteran was currently able to return to school because his gout was controlled.  However, the evidence additionally shows that the Veteran was able to complete 26 credit hours from Central Georgia Technical College in 2008.  Therefore, as the Veteran had been able to complete at least 26 credit hours during his period of eligibility, the Board finds that the evidence does not clearly establish that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 delimiting period.  As such, the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an extension of the delimiting date beyond June 16, 2009 for educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


